Name: 88/447/Euratom: Council Decision of 25 July 1988 approving an amendment to the statutes of the Joint European Torus (JET), Joint Undertaking
 Type: Decision
 Subject Matter: European construction;  electrical and nuclear industries
 Date Published: 1988-08-12

 Avis juridique important|31988D044788/447/Euratom: Council Decision of 25 July 1988 approving an amendment to the statutes of the Joint European Torus (JET), Joint Undertaking Official Journal L 222 , 12/08/1988 P. 0004 - 0004COUNCIL DECISION of 25 July 1988 approving an amendment to the statutes of the Joint European Torus (JET), Joint Undertaking (88/447/Euratom) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 50 thereof, Having regard to the proposal from the Commission, Whereas, for the purposes of implementing the JET project, the Council, by Decision 78/471/Euratom(1), established the Joint European Torus (JET), Joint Undertaking, and adopted the statutes thereof as last amended by Decision 87/289/Euratom(2); Whereas to achieve the aims of the JET project as defined in Decision 78/471/Euratom, additional equipment is necessary, the manufacture, operation and exploitation of which cannot be achieved within the duration of the joint undertaking as presently defined in the JET statutes; Whereas the JET Council has approved an extension of the joint undertaking to 31 December 1992 and the corresponding amendment to the JET statutes, HAS DECIDED AS FOLLOWS: Article 1 The amendment to the statutes of the ´Joint European Torus (JET), Joint Undertaking', annexed to this Decision, is hereby approved. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Communities. Done at Brussels, 25 July 1988. For the CouncilThe PresidentTh. PANGALOS (1)OJ No L 151, 7. 6. 1978, p. 10. (2)OJ No L 145, 5. 6. 1987, p. 87.